

115 HR 2784 IH: Good Neighbor Gun Dealer Act
U.S. House of Representatives
2017-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2784IN THE HOUSE OF REPRESENTATIVESJune 6, 2017Mr. Gallego (for himself, Ms. Norton, Ms. Kelly of Illinois, and Mr. Quigley) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the Attorney General to establish a Good Neighbor code of conduct for federally licensed firearms dealers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Good Neighbor Gun Dealer Act. 2.Good Neighbor code of conduct for gun dealers (a)EstablishmentThe Attorney General shall establish a voluntary code of conduct for licensed dealers (which shall be known as the Good Neighbor Code of Conduct) that shall urge licensed dealers, at a minimum, to—
 (1)take such steps as the Attorney General specifies in the code of conduct to— (A)prevent the dealer from selling a firearm to a straw purchaser, gun trafficker, criminal, or other individual prohibited by law from purchasing a firearm; and
 (B)maintain a well-trained, responsible, law-abiding workforce; (2)implement a safety plan to detect and deter firearm theft from the licensed dealer;
 (3)cooperate fully with all law enforcement investigations, and notify law enforcement of suspected straw purchasers of firearms; and
 (4)ensure that a background check is completed before the sale of any firearm. (b)PublicationWithin 6 months after the date of the enactment of this Act, the Attorney General shall cause to be published on the website of the Department of Justice the code of conduct established under subsection (a).
			3.Good Neighbor certification for gun dealers
 (a)CreationThe Attorney General shall create a Good Neighbor certification for licensed dealers who agree to abide by the code of conduct established under section 2.
 (b)Report to the CongressWithin 6 months after the date of the enactment of this Act, the Attorney General shall report to the Congress on the process for awarding the certification created under subsection (a).
 (c)RevocationThe Attorney General, in the sole discretion of the Attorney General, may revoke a certification granted under this section, for failure to abide by the code of conduct established under section 2.
 (d)PublicationThe Attorney General shall cause to be published on the website of the Department of Justice a full list of licensed dealers to whom a Good Neighbor certification has been granted under this section, and shall provide that list to the Congress annually.
 4.Disclosure of firearm trace dataNotwithstanding any other provision of law, the Attorney General may disclose firearms trace data to the public, to the extent that doing so will not undermine an investigation or, in the judgement of the Attorney General, otherwise compromise the efforts of law enforcement or public safety.
 5.Strategic planWithin 180 days after the date of the enactment of this Act, the Attorney General shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a strategic plan detailing the efforts to be made by the Attorney General to—
 (1)improve the accuracy, reliability and comprehensiveness of firearms trace data; (2)enhance the identification of licensed dealers who have transferred firearms that have been disproportionately used in the commission of crime; and
 (3)increase enforcement against violations of Federal law by licensed dealers. 6.Definition of licensed dealerIn this Act, the term licensed dealer has the meaning given in section 921(a)(11) of title 18, United States Code.
		